DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	In the previous Action, claims 5-8 were rejected over Eva (US 2016/0145137) which was done in error.  The examiner intended to reject the claims over Harper et al. (US 2007/0066477).  Therefore, the previous action is withdrawn in place of the instant Action, and the statutory period for response has been restarted.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper et al. (US 2007/0066477)
	As to claim 5, Harper et al. teaches a silica (i.e., quartz) glass having a thickness and six major surfaces.  See the abstract and Figure 18.  The glass shown in Figure 18 has a lowest value of hydrogen concentration of about 0.9x1017 molecules/cm3 and a highest value of about 1.3x1017 molecules/cm3 in the y direction.  See Figure 18.  Across the y direction, the examiner calculates from Figure 18 that the glass has a maximum at about 6 cm which falls between the glass surface and t/4 (25 cm/4 = 6.25 mm).   The glass has a maximum below the surface as seen in Figure 18.
	As to claim 6, Harper et al. discloses that the hydrogen concentration at the surface of the blank is about 0.9x1017 molecules/cm3 which falls within the claimed range.  See Figure 18.
	As to claim 7, Harper et al. discloses that the hydrogen concentration at the center of the glass in the y direction is about 1.1x1017 molecules/cm3 which falls within the claimed range.  See Figure 18.
	As to claim 8, the difference between the highest and lowest hydrogen concentration in the y direction of Figure 18 is 1.3x1017 - 0.9x1017 = 0.4 x 1017 molecules/cm3 (i.e., 4x1016 molecules/cm3).

Response to Arguments
Applicant’s arguments with respect to claims 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784